Griffin Smith, Chief Justice, concurring. I agree with the result for these reasons: We should conclusively presume good faith upon the part of the government. Advantages, from a municipal standpoint, are greater— rather than less — than would flow from an airfield exclusively operated by the City. The cooperative plan is one affecting every person who bears allegiance to our national institutions. Experience teaches that a condition of war, or what is sometimes termed the emergency of war, invariably terminates; and, while the transaction between Blythe-ville and the federal government is in terms a transfer, the overall plan contemplates usage during a period of stress, with reliance upon sovereign integrity for eventual restoration. In these circumstances I am willing to say that the spirit of Amendment No. 13 is not violated.